

Exhibit 10.49
 
SUBLEASE AGREEMENT

 
SUBLEASE AGREEMENT (this "Sublease" or this "Agreement") made and entered into
as of the 14th day of September, 2009, by and between Centerview Partners
Holdings LLC f/k/a Pruzan Holdings LLC, having an office at 31 West 52nd Street,
22nd Floor, New York, New York 10019 ("Sublessor"), and Epoch Investment
Partners, Inc., having an address at 640 Fifth Avenue, 18th Floor, New York, New
York 10019 ("Sublessee").
 
WITNESSETH:
 
WHEREAS, Sublessor is the tenant under a certain lease agreement dated January
15, 2005, (herein referred to as the "Master Lease", as the same may be
hereafter amended or supplemented as permitted by this Sublease) for the
premises consisting of the entire 19th Floor (the "Premises") in the Building
known as 640 Fifth Avenue, New York, New York 10019 (the "Building") with
Vornado 640 Fifth Avenue LLC ("Master Landlord") as landlord. The Premises is
more particularly set forth in Exhibit A attached hereto. Sublessee herein
agrees to subordinate this Sublease to the Master Lease and to those ground and
underlying leases and agreements and mortgages, renewals, modifications,
consolidations, replacements, and extensions thereto which may presently or in
the future be hereafter placed on the Premises by the Master Landlord. Sublessee
shall not do, or fail to do, any act that constitutes a violation or default of
any of the terms or conditions of the Master Lease or a mortgage referred to
herein. Subject to applicable notice and cure periods, Sublessee shall not
exercise any right or privilege, or do anything under this Sublease which would,
subject to applicable notice and cure periods, constitute a default or violation
of any of the terms, covenants or conditions of the agreements referred to in
this paragraph, or fail to perform an act, the failure of which would, subject
to applicable notice and cure periods, constitute a default or violation of any
of the agreements referred to in this paragraph. Sublessor represents that a
true, correct and complete copy of the Master Lease has been delivered to
Sublessee by Sublessor and except as otherwise set forth in this Sublease, the
Master Lease is incorporated herein by this reference. Capitalized terms used in
this Sublease and not defined shall have the meanings given to them in the
Master Lease.
 
WHEREAS, Sublessee is currently occupying the 18th Floor of the Building
pursuant to a lease agreement dated September 24, 2004 between Master Landlord,
as landlord therein, and Sublessee, as tenant therein (the "Sublessee Existing
Lease").
 
WHEREAS, Sublessor desires to sublet to Sublessee and Sublessee desires to rent
from Sublessor the Premises, which the parties agree consists of approximately
10,290 square feet on the 19th Floor of the Building.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
set forth, and subject to the terms and conditions herein contained, the parties
hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.  Sublease of Premises. Sublessor hereby subleases the Premises to Sublessee,
and Sublessee hereby rents the Premises from Sublessor, pursuant to the terms
and conditions set forth in this Sublease.
 
2.  Term of Sublease. This Sublease shall be for a term (the "Term") which
commences on the Commencement Date (as defined below) and ends on the Expiration
Date (as defined below), unless sooner terminated pursuant to any of the terms,
covenants or conditions of this Sublease or pursuant to law. In this Sublease,
"Lease Year" shall mean a period of twelve (12) consecutive months during the
Term with the exception of the first Lease Year. For purposes herein, the
"Commencement Date" shall mean the later to occur of (i) October 1, 2009 or (ii)
the date that Master Landlord‘s written consent to this Sublease is delivered to
the Sublessee in accordance with Article 27 hereof together with the keys to the
Premises. Notwithstanding the Commencement Date, the "Expiration Date" of the
Sublease shall be September 29,2015.
 
   3.  Basic Rent. A. In consideration for the sublease granted by this
Agreement and as Basic Rent for the Premises during the Term of this Sublease,
Sublessee shall pay to Master Landlord the sum of Seven Hundred Ten Thousand Ten
Dollars and no cents ($710,010.00) (the "Basic Rent") payable in advance on the
first day of each month during the Term hereof in equal monthly installments in
the sum of Fifty-Nine Thousand One Hundred and Sixty Seven Dollars and Fifty
Cents ($59,167.50), without demand therefor, each at the office of Master
Landlord in the manner consistent with the Sublessee Existing Lease, without any
set-off or deduction whatsoever, except as otherwise set forth in this Sublease.
If the Commencement Date is on a date which is not the first day of the calendar
month, the monthly installment of the Basic Rent shall be prorated according to
the number of days remaining in the month divided by the actual number of days
in that month. Similarly, if the Term shall end on a date which is not the last
days of the calendar month, the monthly installment of Basic Rent shall be
prorated according to the number of days in the month during which this Sublease
shall have been in full force and effect divided by the actual number of days in
that month. Notwithstanding anything herein to the contrary, if Sublessor is
entitled to an abatement of rent or any other credit or reduction of rent
pursuant to the Master Lease after the Rent Commencement Date, Sublessee shall
receive the benefit of such credit, reduction or abatement (as applicable)
provided that such credit or abatement is not unrelated to the Premises. In the
event such abatement of rent or other credit is allocated on a per square foot
basis, then such abatement of rent or other credit shall be passed along to
Sublessee on a pro-rata basis based upon the percentage that is obtained by
dividing (x) the amount of Basic Rent per square foot set forth herein by (y)
the amount of Basic Rent per square foot payable by Sublessor under the Master
Lease.
 
B.         Rent Commencement Date. The first Lease Year shall commence on the
Commencement Date, but Sublessee shall commence paying Basic Rent to Master
Landlord on the date (the "Rent Commencement Date") which is one-hundred and
twenty (120) days after the Commencement Date; provided that Sublessee shall
not, in any event, commence paying Basic Rent prior to February 1,2010. The
first month‘s payment of Basic Rent in the amount of Fifty-Nine Thousand One
Hundred and Sixty Seven Dollars and Fifty Cents ($59,167.50) shall be paid to
Sublessor contemporaneously with the execution and delivery of the Master
Landlord‘s written consent in accordance with Article 27 hereof. Thereafter, all
Basic Rent and Additional Rent payments by Sublessee shall be paid directly to
the Master Landlord in accordance with the terms and conditions herein.


 
- 2 -

--------------------------------------------------------------------------------

 
 
4.  Additional Rent. A. (i) Subject to (a) Sublessor‘s obligation to pay any
portion of same in accordance with this Sublease, including, without limitation,
the terms and provisions of this Article 4; and (b) Articles 4(iii) and 4(iv)
hereof, Sublessee shall pay to Master Landlord all other charges due from
Sublessor to Master Landlord under the Master Lease as billed to Sublessor by
Master Landlord pursuant to the Master Lease solely with respect to the
Premises, whether or not designated as "additional" rent, and which are
attributable to the Premises within ten (10) days of Sublessee‘s receipt of
notice thereof. Sublessor shall have the same rights and remedies for
Sublessee‘s failure to pay any Additional Rent as for Sublessee‘s failure to pay
any Basic Rent. Sublessee‘s failure to pay any component of Basic Rent on or
before the date upon which such sum is due and to pay any component of
Additional Rent within seven (7) days of the date upon which such sum is due
shall thereafter accrue interest and late fees in accordance with Article 23.2
of the Master Lease.
 
 (ii)           Notwithstanding anything to the contrary in the Master Lease,
Sublessee shall pay Master Landlord for electricity consumed in the Premises
calculated as provided in Section 5.3 of the Master Lease ("Electricity
Additional Rent") on or prior to the tenth (10th) day after the date Master
Landlord provides Sublessee with an invoice therefore.
 
 (iii)           Notwithstanding anything to the contrary in this Sublease or in
the Master Lease, commencing July 1, 2010 and continuing on July 1st of each
subsequent Lease Year during the Term hereof, Sublessee shall pay Master
Landlord as Additional Rent the difference between (x) the then-effective Tax
Payment payable by Sublessor, as provided in Article 2 of the Master Lease, and
(y) the Tax Payment required to be made by Sublessor pursuant to Article 2 of
the Master Lease with respect to the Tax Year ending June 30, 2010 ("Sublessee‘s
Tax Payment") within ten (10) days after Master Landlord shall have furnished
Sublessee with written notice thereof, together with a copy of the Tax
Statement.
 
(iv) Notwithstanding anything to the contrary in this Sublease or in the Master
Lease, commencing on January 1,2010 and continuing on January 1st of each
subsequent Lease Year during the Term hereof, Sublessee shall pay Master
Landlord as Additional Rent the difference between (x) the then-effective
Operating Expense Payment payable by Sublessor, as provided in Article 2 of the
Master Lease, and (y) the Operating Expense Payment required to be made by
Sublessor pursuant to Article 2 of the Master Lease with respect to the
Operating Expense Year ending December 30, 2009 ("Sublessee‘s Operating Expense
Payment") within ten (10) days after Master Landlord shall have furnished
Sublessee with written notice thereof, together with a copy of the Operating
Expense Statement.
 
   B.      Notwithstanding anything to the contrary contained in this Article 4
or elsewhere in this Sublease, (i) Sublessee shall pay the Additional Rent and
the Basic Rent directly to the Master Landlord in the manner consistent with the
Sublessee Existing Lease and (ii) Sublessee shall have the same rights that
Sublessor has under the Master Lease to challenge any component of Additional
Rent provided Sublessee notifies Sublessor of same ten (10) days prior to the
final date set forth for such challenge in the Master Lease unless Master
Landlord affords Sublessee the right to challenge Additional Rent directly.


 
- 3 -

--------------------------------------------------------------------------------

 


5  Security Deposit.
 
A.   Subject to the terms of this Article 5, Sublessee, on the date hereof,
shall deposit with Sublessor, as security for the performance of Sublessee‘s
obligations under this Sublease, a "clean," unconditional, irrevocable and
transferable letter of credit (the "Letter of Credit") that (i) is in the amount
of One Hundred Seventy Seven Thousand Five Hundred Two Dollars and 50/100 cents
($177,502.50) (ii) is in a form that is reasonably satisfactory to Sublessor,
(iii) is issued for a term of not less than one (1) year, (iv) is issued for the
account of Sublessor, (v) automatically renews for periods of not less than one
(1) year unless the issuer thereof otherwise advises Sublessor on or prior to
the thirtieth (30th) day before the applicable expiration date, and (vi) is
issued by, and drawn on, a bank that has a Standard & Poor‘s rating of at least
"AA" (or, if Standard & Poor‘s hereafter ceases the publication of ratings for
banks, a rating of a reputable rating agency as reasonably designated by
Sublessor that most closely approximates a Standard & Poor‘s rating of "AA" as
of the date hereof) and that either (I) has an office in the city where the
Building is located at which Sublessor can present the Letter of Credit for
payment, or (II) has an office in the United States and allows Sublessor to draw
upon the Letter of Credit without presenting a draft in person (such as, for
example, by submitting a draft by fax or overnight delivery service) (the
aforesaid rating of the bank that issues the Letter of Credit being referred to
herein as the "Bank Rating"). Notwithstanding the foregoing requirements,
Sublessor hereby consents to Sublessee obtaining the Letter of Credit from First
Republic Bank.
 
B.           Sublessor‘s Rights.
 
If an Event of Default as defined in Article 20 of the Master Lease occurs and
is continuing, then Sublessor may present the Letter of Credit for payment and
apply the proceeds thereof (i) to the payment of any Rental that then remains
unpaid, or (ii) to any damages to which Sublessor is entitled hereunder and that
Sublessor incurs by reason of such Event of Default. If Sublessor so applies any
part of the proceeds of the Letter of Credit, then Sublessee, within ten (10)
days of demand, shall provide Sublessor with a replacement Letter of Credit so
that Sublessor has the full amount of the required security at all times during
the Term. If at any time the Bank Rating of the issuer of the Letter of Credit
is less than "AA" (or, if Standard & Poor‘s hereafter ceases the publication of
ratings for banks, the Bank Rating of the issuer of the Letter of Credit is less
than a rating of a reputable rating agency as reasonably designated by Sublessor
that most closely approximates a Standard & Poor‘s rating of "AA" as of the date
hereof), then Sublessee shall deliver to Sublessor a replacement Letter of
Credit, issued by a bank that has a Bank Rating that satisfies the aforesaid
requirement (and otherwise meets the requirements set forth in Section A hereof)
within fifteen (15) days after the date that Sublessor gives Sublessee notice of
such deficiency in such issuer‘s rating and returns the original Letter of
Credit to Sublessee. If Sublessee fails to deliver to Sublessor such replacement
Letter of Credit within such period of fifteen (15) days, then Sublessor, in
addition to Sublessor‘s other rights at law, in equity or as otherwise set forth
herein, shall have the right to present the Letter of Credit for payment and
retain the proceeds thereof as security in lieu of the Letter of Credit (it
being agreed that Sublessor shall have the right to use, apply and transfer such
proceeds in the manner described in this Article 5). Sublessee shall reimburse
Sublessor for any reasonable costs that Sublessor incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Sublessor submits to
Sublessee an invoice therefor. Nothing contained in this Section B of this
Article 5 limits Sublessor‘s rights or remedies in equity, at law, or as
otherwise set forth herein.

 
- 4 -

--------------------------------------------------------------------------------

 
 
C.           Return of Security.
 
Sublessor shall return to Sublessee the Letter of Credit (to the extent not
theretofore presented for payment in accordance with the terms hereof) upon the
earlier of (i) five (5) days after Master Landlord returns Sublessor‘s letter of
credit under the Master Lease and (ii) within forty-five (45) days after the
expiration or earlier termination of the Term.
 
D.          Renewal of Letter of Credit.
 
If Sublessee fails to provide Sublessor with a replacement Letter of Credit that
complies with the requirements of this Article 5 on or prior to the thirtieth
(30th) day before the expiration date of the Letter of Credit that is then
expiring, then Sublessor may present the Letter of Credit for payment and retain
the proceeds thereof as security in lieu of the Letter of Credit (it being
agreed that Sublessor shall have the right to use, apply and transfer such
proceeds in the manner described in this Article 5). Sublessee shall reimburse
Sublessor for any reasonable costs that Sublessor incurs in so presenting the
Letter of Credit for payment within thirty (30) days after Sublessor submits to
Sublessee an invoice therefor. Sublessor also shall have the right to so present
the Letter of Credit and so retain the proceeds thereof as security in lieu of
the Letter of Credit at any time from and after the thirtieth (30th) day before
the Expiration Date if the Letter of Credit expires earlier than the forty-fifth
(45th) day after the Expiration Date.
 
6.            Sublessor‘s Work.
 
(i)            Sublessor Work. Sublessee acknowledges that it has made a full
and complete inspection of the Premises, and agrees, subject to the terms of
this Article 6, to accept same on the Commencement Date in its present "As-Is"
condition, except for latent defects or hazardous conditions which are not the
responsibility of the Master Landlord under the Master Lease.
 
(ii)           As-Is. Sublessee acknowledges that neither Master Landlord,
Sublessor, nor Sublessor‘s agent(s), have made any representations or promises
regarding the Premises. The acceptance of possession of the Premises by
Sublessee shall be conclusive evidence as against Sublessee that, except for
latent defects or hazardous conditions, the Premises were in good and
satisfactory condition at the time such possession was taken unless Sublessee
advises Sublessor of unsatisfactory conditions within ten (10) days of the
Commencement Date or, within twenty (20) business days of the Commencement Date,
in the event of the discovery of latent defects or hazardous conditions.
Notwithstanding anything to the contrary contained herein, neither Sublessor nor
Master Landlord shall have any responsibility for any liability or for any
latent defects or any hazardous condition that occurs as a result of any work by
Sublessee.


 
- 5 -

--------------------------------------------------------------------------------

 
 
(iii)          Surrender at End of Term. At the end of the Term of this
Agreement, whether by expiration or prior termination as herein provided,
Sublessee shall surrender the Premises to Sublessor in the condition required by
the Master Lease and broom clean, and in good order and condition, ordinary wear
and tear and damage by casualty excepted, and Sublessee shall remove all of its
property (including all furniture or fixtures listed on Exhibit B attached
hereto but expressly excluding any Specialty Alterations installed by Sublessor,
as such term is defined in the Master Lease) and repair any damage caused by
such removal. Sublessee‘s obligation to observe or perform this covenant shall
survive the expiration or prior termination of this«Agreement. Sublessee shall
indemnify, defend and hold Sublessor harmless of, from and against any liability
under the Master Lease occurring solely because of Sublessee‘s failure to timely
vacate the Premises or solely because of Sublessee‘s failure to surrender the
Premises as required herein or under the Master Lease. In no event shall
Sublessee be liable for consequential damages under this Agreement.
 
(iv)          Alterations. Sublessee shall have no right to make any additions,
alterations or changes to the Premises without the express prior written consent
of Master Landlord, to the extent required under the Master Lease. All work
shall be carried out in accordance with the terms of the Master Lease, the terms
of which, as they apply to the Premises. Notwithstanding anything to the
contrary contained herein, in the event Sublessee shall perform any Specialty
Alterations, as such term in defined in the Master Lease, then prior to
commencing such Specialty Alterations, Sublessee shall enter into an amendment
to the Sublessee Existing Lease which shall require the restoration of the
Premises solely in connection with such Specialty Alterations to be an
obligation under the Sublessee Existing Lease.
 
(v)           Notwithstanding anything contained in this Sublease to the
contrary, it is understood and agreed that all of the obligations, work, repairs
and services to be performed, made and furnished by the Master Landlord pursuant
to any provisions of the Master Lease, which provisions are incorporated herein
by reference, will in fact be performed and furnished by the Master Landlord and
not by Sublessor. Sublessor shall in no event be liable to Sublessee nor shall
Sublessee‘s obligations hereunder be impaired or the performance thereof be
excused, nor shall the same constitute an actual or constructive eviction,
because of any failure or delay on the Master Landlord‘s part in performance of
any such obligations, furnishing any such work or services or in making any such
repairs unless same is caused by the negligence or intentional acts of
Sublessor. Notwithstanding the foregoing, if Master Landlord shall fail to
comply with any of its obligations under the Master Lease, then Sublessee shall
be subrogated to the rights of Sublessor to enforce the obligations of Master
Landlord under the Master Lease insofar as such obligations relate to the
Premises. Without limiting the generality of the foregoing, if the Master
Landlord shall default in any of its obligations to Sublessor with respect to
the Premises, Sublessee shall have the right in its own name, that of Sublessor,
or both, to bring an action or proceeding with respect to such default, at
Sublessee‘s sole cost and expense, and Sublessee hereby is subrogated to the
rights of Sublessor against Master Landlord. Sublessor agrees to take such steps
as Sublessee may reasonably request to cooperate with Sublessee in any such
legal proceeding or action.
 
(vi)          On the Commencement Date and in consideration of One Dollar
($1.00) and other good and valuable consideration, Sublessor shall transfer and
assign to Sublessee certain furniture located in the Premises, which furniture
is set forth herein on Exhibit "B", and which conference room furniture set
forth on such Exhibit shall be fully assembled. Any furniture not set forth on
Exhibit "B" shall be removed by Sublessor, at Sublessor‘s sole cost and expense,
prior to the Commencement Date and Sublessor shall repair any damage to the
Premises caused by such removal which Sublessor is notified of in accordance
with Subsection (ii) of this Article 6. Sublessor hereby represents that the
items set forth on Exhibit "B" annexed hereto are owned by the Sublessor free
and clear of any and all liens, security interests or other encumbrances.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(vii) Sublessee shall be responsible for maintenance and repair of the Premises
and the Building to the same extent of the obligations of "Tenant" as described
in the Master Lease.
 
7.            Sublessee‘s Work, (i) Sublessee may hereafter perform work within
the Premises ("Sublessee‘s Work") in accordance with the terms and conditions of
the Master Lease and without the necessity of obtaining Sublessor‘s consent to
same.
 
(ii)           Any mechanic‘s liens for work claimed to have been performed for,
or materials claimed to have been furnished to, Sublessee, shall be discharged
by Sublessee, by bond or otherwise, within twenty (20) days after the filing of
such lien, at Sublessee‘s sole expense. Sublessee agrees to indemnify, hold
harmless and defend Sublessor and Master Landlord from any loss, cost, damage or
expense, including reasonable attorney‘s fees, arising out of any such lien
claim or out of any other claim relating to work done or materials supplied to
the Premises at Sublessee‘s request or on Sublessee‘s behalf. If Sublessee shall
fail to cause such lien or claim of lien to be bonded against or to be
discharged within the period aforesaid, then, in addition to any other right or
remedy which Sublessor may have under this Sublease, at law or in equity,
Sublessor may, but shall not be obligated to, discharge the same either by
paying the amount claimed to be due or by procuring the discharge of such lien
or claim of lien by deposit or by bonding proceedings, and in any such event,
Sublessor shall be entitled, if Sublessor so elects, to compel the prosecution
of any action for the foreclosure of such lien or claim of lien by the lienor
with interest, and reasonable costs and expenses. Any amount so paid by
Sublessor and all reasonable third-party costs and expenses incurred by
Sublessor in connection herewith shall constitute Additional Rent payable by
Sublessee under this Sublease and shall be paid by Sublessee to Sublessor within
ten (10) days of demand therefor.
 
(iii)           Sublessee shall, at its sole cost and expense, obtain all
required consents, authorizations and licenses from all federal, state and/or
municipal authorities having jurisdiction over the Sublessee‘s Work. All
Sublessee‘s Work shall be done in accordance with the plans and specifications
approved by Master Landlord in accordance with the terms and conditions of
Section 6(iv) hereof and the Master Lease, if applicable. All of Sublessee‘s
Work shall be done in a good and workmanlike manner, in accordance with all
applicable statutes, laws, ordinances, orders, rules, regulations and all
governmental authorities having jurisdiction thereof, including, without
limitation, the Americans With Disabilities Act of 1990.
 
8.           Subletting and Assignment. Sublessee shall have the right to assign
this Agreement or to sublet the Premises in accordance with the terms and
conditions of Article 17 of the Master Lease; provided, however, that Sublessee
shall provide Sublessor with the documentation required pursuant to the Master
Lease not less than five (5) business days prior to Sublessee‘s request for
consent to such Transfer from the Master Landlord in accordance with the Master
Lease. In the event that there is a Transfer Profit (as such term is defined in
Article 17 of the Master Lease, including, without limitation, the import of
Article 17.7 of the Master Lease), Sublessor shall receive one hundred percent
(100%) of such Transfer Profit up to an amount equal to (x) the Basic Rent and
Additional Rent required to be paid by Sublessor to Master Landlord under the
Master Lease minus (y) the Basic Rent and Additional Rent required to be paid by
Sublessee under this Sublease. Notwithstanding the foregoing, the definition of
"Transfer Outflow" (as used in the Master Lease) shall not include the
provisions of Section 17.6(B)(3)(b).

 
- 7 -

--------------------------------------------------------------------------------

 
 
9.           Master Lease. A. Sublessee hereby agrees to observe and perform all
of the duties and obligations of Sublessor under the Master Lease, and shall be
entitled to all of the rights and privileges of Sublessor as tenant under the
Master Lease, insofar as they pertain to the Premises, except for such terms of
the Master Lease which do not relate to the Premises or are inapplicable,
inconsistent with or specifically modified by, the terms of this Sublease.
Sublessee hereby agrees that this Agreement is and shall remain in all respects
subject and subordinate to the Master Lease. Subject to the foregoing
provisions, Sublessee will occupy the Premises in accordance with the provisions
of the Master Lease as if Sublessee was the "Tenant" thereunder and will not do
or suffer to be done any act which might result in a violation of or a default
under any of the terms, conditions, covenants or agreements of the Master Lease
or which might render Sublessor liable for any charge, cost or expense
thereunder by reason thereof. Sublessee acknowledges that certain defaults by it
under this Sublease may constitute a default by Sublessor under the Master
Lease, and that Sublessee‘s liability to Sublessor shall include, but not be
limited to, any damages or liabilities actually incurred by Sublessor to Master
Landlord under the Master Lease by reason thereof. Notwithstanding the foregoing
or anything to the contrary in this Sublease, Sublessee shall not liable for
duplicative fees to both Sublessor and Master Landlord in connection with the
foregoing or by reason of any provision of the Master Lease being incorporated
by reference herein, provided that Sublessee has paid such fees to either the
Master Landlord or the Sublessor, as the case may be.
 
B.           To the extent there are inconsistencies between any provision of
the Master Lease and any provision of this Sublease, this Sublease shall
control. Sublessee shall be entitled to the rights of Sublessor, as tenant under
the Master Lease, insofar as the same relate to the Premises. Sublessor shall
promptly forward to Master Landlord any requests or other communications made by
Sublessee related to the performance by Master Landlord of any of its
obligations under the Master Lease and shall promptly forward to the Sublessee
any communication received from the Master Landlord related to the Premises.
 
C.           Notwithstanding anything to the contrary contained in this Sublease
or the Master Lease:
 
(i)           for the purposes of incorporation of the Master Lease by reference
in this Sublease, except as otherwise expressly provided herein, and except to
the extent that they are inapplicable or modified by the terms and provisions of
this Sublease (a) references in the Master Lease to the "Premises" or the
"Demised Premises" shall be deemed to refer to the Premises, (b) references in
the Master Lease to "Landlord" shall be deemed to refer to Sublessor under this
Sublease, (c) references in the Master Lease to "Tenant" shall be deemed to
refer to Sublessee under this Sublease, (d) references in the Master Lease to
"this Lease" shall be deemed to refer to this Sublease, (e) references in the
Master Lease to the ‘Term" of the Master Lease shall be deemed to refer to the
Term of this Sublease and (f) references in the Master Lease to the "Expiration
Date" of the Master Lease shall be deemed to refer to the Expiration Date of
this Sublease;

 
- 8 -

--------------------------------------------------------------------------------

 
 
(ii)          the Basic Rent and Additional Rent to be paid by Sublessee
hereunder shall be governed by the terms and provisions of Articles 3 and 4 of
this Sublease;
 
(iii)         to the extent that the corresponding provision in this Sublease is
more constricting upon Sublessee, the time limits contained in the Master Lease
for the giving of notices, making of demands or performing of any act, condition
or covenant on the part of the tenant thereunder, or for the exercise by the
tenant thereunder of any right, remedy or option, are changed for the purposes
of incorporation herein by reference by shortening the same in each instance by
two (2) days, so that in each instance Sublessee shall have two (2) days less
time to observe or perform hereunder than Sublessor has as the tenant under the
Master Lease (but in no event shall Sublessee have less than one (1) day);
 
(iv)         it is expressly understood and agreed by the parties that, subject
to the terms and conditions of this Sublease, Sublessee agrees to abide by the
terms and conditions of the Master Lease and that Sublessee shall be entitled to
all of the benefits under the Master Lease as they relate to the Premises;
provided, however, that the following parts, provisions and exhibits of the
Master Lease are not applicable to this Sublease, and are not incorporated
herein by reference: Sections 1.1-1.4; Sections 1.5(B) and (C); Section 1.6;
Article 6; Section 7.1(C); Section 13.10; Section 17.6(B)(3)(b); Articles 24, 28
and 29; Section 32.4(C); Section 32.19; and Exhibit 6.2.
 
10.          Use of Premises. Sublessee shall occupy and use the Premises during
the Term of this Sublease in accordance with Article 3 of the Master Lease and
for no other purpose, and in all other respects in compliance with the Master
Lease and all Requirements.
 
11.          Default by Sublessee. If Sublessee shall default in the performance
of any of the terms, covenants, conditions or agreements contained in this
Sublease which default is not cured upon ten (10) days written notice for
non-monetary defaults and seven (7) days written notice for monetary defaults,
duly served in the manner set forth herein, or if Sublessee shall commit any
default under the Master Lease to the extent that the provisions thereof are
applicable to Sublessee which default is not cured upon three (3) days written
notice duly served in the manner set forth herein, then in addition to any other
rights or remedies Sublessor may have under this Sublease and at law and in
equity, Sublessor or Master Landlord, as the case may be, shall have the
following rights:
 
(i)        To invoke any or all of the remedies which are specified for Master
Landlord under the Master Lease as if Sublessor were the Master Landlord.
 
(ii)       To re-enter the Premises and remove all persons and all or any
property therefrom either by summary dispossess proceedings, ejectment or by any
suitable action or proceeding at permitted by law or in equity, without being
liable to indictment, prosecution or damages therefor, and repossess and enjoy
the Premises, together with all additions, alterations and improvements. Upon
lawfully recovering possession of the Premises by reason of a default on the
part of Sublessee which default is not cured upon ten (10) days written notice
duly served in the manner set forth herein, Sublessor may, at Sublessor‘s
option, terminate this Sublease or make such alterations and repairs as may be
necessary in order to relet the Premises or any part or parts thereof, either in
Sublessor‘s name or otherwise. Sublessor shall in no event be liable in any way
whatsoever for failure to relet the Premises.

 
- 9 -

--------------------------------------------------------------------------------

 
 
(iii), .       Sublessee shall be in "default" of its obligations under this
Sublease for failure to comply with the terms and conditions of this Sublease,
including without limitation, failure to make timely payment of Basic Rent and
Additional Rent, or failure to comply with the terms and conditions of the
Master Lease which are applicable to Sublessee pursuant to the terms of this
Sublease.
 
(iv)           In addition, Sublessor may, at Sublessor‘s option, enter the
Premises and take and hold possession thereof without such entry into possession
terminating this Sublease or releasing Sublessee in whole or in part from
Sublessee‘s obligation to pay the Rent and Additional Rent hereunder for the
full stated Term of this Sublease. Upon such re-entry, Sublessor may remove all
persons and property from the Premises and such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Sublessee, all without service of notice or resort to legal process and without
being deemed guilty of trespass, or becoming liable for any loss or damage which
may be occasioned thereby. Upon and after entry into possession, Sublessor may
but need not relet the Premises, or any part for such rent, for such time and
upon such terms as Sublessor, in Sublessor‘s sole discretion, shall determine,
subject to the requirements of the Master Lease, and Sublessor shall not be
required to accept any sublessee offered by Sublessee or to observe any
instruction given by Sublessee about any such reletting. In any such case,
Sublessor may make necessary repairs to the Premises to the extent reasonably
deemed by Sublessor necessary and Sublessee shall, within ten (10) days of
demand therefor, pay the reasonable costs thereof together with Sublessor‘s
expense of reletting. If the consideration collected by Sublessor upon any such
reletting for Sublessee‘s account and after deducting all reasonable expenses
incident thereto actually incurred, including non-affiliate brokerage fees and
reasonable legal expenses, is not sufficient to pay monthly the full amount of
Rent and Additional Rent provided in this Sublease, Sublessee shall pay to
Sublessor the amount of each deficiency upon demand.
 
(v)          No waiver by Sublessor of any breach by Sublessee of any of
Sublessee‘s obligations, agreements or covenants herein shall be a waiver of any
subsequent breach of any obligation, agreement or covenant, nor shall any
forbearance by Sublessor to seek a remedy for any breach by Sublessee be a
waiver by Sublessor of any rights and remedies with respect to such breach or
any subsequent breach and the foregoing remedies of Sublessor do not waive any
right of the Master Landlord to exercise its remedies under the Master Lease.
 
12.          Fees and Expenses.
 
A.          Curing Sublessee‘s Defaults. If Sublessee shall default in the
observance or performance of any term or covenant on Sublessee‘s part to be
observed or performed under or by virtue of any of the terms or provisions in
any Article of this Sublease, after the giving of notice and upon the expiration
of any applicable grace period (except in an emergency), Sublessor may
immediately or at any time thereafter and upon written notice to Sublessee
perform the same for the account of Sublessee. If Sublessor makes any
expenditures or incurs any obligations for the payment of money in connection
with any such default by Sublessee or the cure thereof including, but not
limited to, any damages or fines or any reasonable attorneys‘ fees and
disbursements in instituting, prosecuting or defending any action or proceeding,
such reasonable sums paid or obligations incurred with interest and costs shall
be deemed to be additional rent hereunder and shall be paid by Sublessee to
Sublessor within twenty (20) days of rendition of any bill or statement to
Sublessee and appropriate backup documentation therefor. If the Term hereof
shall have expired at the time Sublessor sustains or incurs such expenditures,
such sums shall be recoverable by Sublessor, as damages.


 
- 10 -

--------------------------------------------------------------------------------

 
 
B.           Late Charges. If Sublessee shall fail to make payment of any
installment of Basic Rent or any Additional Rent within seven (7) days after the
date when such payment is due, Sublessee shall pay to Sublessor, in addition to
such installment of Basic Rent or such Additional Rent, as the case may be, as a
late charge and as Additional Rent, a sum based on a rate set forth in Article
23.2 of the Master Lease.

 
13.          Holdover bv Sublessee. Notwithstanding anything to the contrary
contained in this Agreement, the parties recognize and agree that the damage to
Sublessor resulting from any failure by Sublessee to timely surrender possession
of the Premises as aforesaid will be substantial, will exceed the amount of the
monthly installments of the Rent theretofore payable hereunder, and will be
impossible to accurately measure. Sublessee therefore agrees that if possession
of the Premises is not surrendered to Sublessor within twenty-four (24) hours
after the Expiration Date or sooner termination of the Term, in addition to any
other rights or remedy Sublessor may have hereunder or at law, Sublessee shall
pay to Sublessor for each month and for each portion of any month during which
Sublessee holds over in the Premises after the Expiration Date or sooner
termination of this Sublease, a sum equal to the amount set forth in Article
25.2 of the Master Lease. Nothing herein contained shall be deemed to permit
Sublessee to retain possession of the Premises after the Expiration Date or
sooner termination of this Sublease and no acceptance by Sublessor of payments
from Sublessee after the Expiration Date or sooner termination of the Term shall
be deemed to be other than on account of the amount to be paid by Sublessee in
accordance with the provisions of this Article 13, which provisions shall
survive the Expiration Date or sooner termination of this Sublease.
 
14.  Liability. A. Sublessor shall not be liable for any injury to, or for any
loss of or damage to the property of Sublessee or the employees, agents,
invitees or licensees of Sublessee, howsoever occurring, arising in connection
with this Sublease of the Premises by Sublessee, and Sublessee hereby waives any
and all claims with respect thereto, other than if caused by the gross
negligence or intentional acts of the Sublessor. Sublessee hereby agrees to
defend, indemnify and hold Sublessor, Master Landlord and their employees and
agents, harmless from and against any and all claims, damages, judgments,
expenses, losses or liabilities paid, suffered or incurred by or asserted
against Sublessor or Master Landlord, arising out of, related to or in
connection with any uncured breach by Sublessee, or its agents, employees,
invitees or licensees, of any term, condition, covenant or obligation of this
Sublease or those of the Master Lease or arising out of, related to or in
connection with the performance of Sublessee‘s Work or Sublessee‘s use and
occupancy of the Premises.

 
- 11 -

--------------------------------------------------------------------------------

 

B.           Sublessor hereby covenants and agrees to indemnify, defend, and
hold Sublessee, its successors, and its assigns harmless from and against any
and all actions, claims, demands, damages, liabilities, and expenses (including,
without limitation, reasonable attorneys‘ fees) based upon, arising out of, or
incurred on account of (a) any violation caused, suffered, or permitted by
Sublessor, its agents, servants, employees, or their respective successors or
assigns, of any of the terms, covenants, or conditions of this Sublease beyond
the expiration of applicable grace, notice and cure period, or (b) a breach of
any of the representations or warranties made by Sublessor to Sublessee in this
Sublease. The foregoing indemnity shall survive the expiration of sooner
termination of this Sublease.
 
15.          Insurance. During the Term of this Sublease, Sublessee shall, at
its own cost and expense, keep and maintain the insurance policies required to
be maintained by the "tenant" pursuant to Article 14 of the Master Lease. Prior
to the Commencement Date, Sublessee shall deliver to Sublessor and to Master
Landlord a copy of said insurance policies or a certificate thereof. Said
policies shall name Sublessor and Master Landlord as additional insureds and
shall stipulate that the policy shall not be cancelled or substantially changed
without thirty (30) days prior written notice sent to both Sublessor and Master
Landlord.
 
16.          Broker. Sublessee and Sublessor each represent and warrant to the
other party that no real estate broker or person acting as such was consulted or
dealt with in connection with this Sublease or the Premises other than Studley,
Inc. and Cushman & Wakefield, Inc. (collectively, the "Broker") and that neither
party nor its representatives have performed any act or made any agreements or
promises which will in any way obligate the other party for the payment of any
fee, charge, commission or other compensation or award to any party in
connection with this Sublease other than the Broker. Sublessor shall pay any fee
or commission due to the Broker. Nothing contained herein however shall obligate
the Sublessee to pay any part of same. In any event, Sublessee and Sublessor
each agree to indemnify and hold Master Landlord and the other party harmless
from any liability or expense (including but not limited to reasonable counsel
fees and disbursements) incurred because of any claim for commissions, fees, or
other compensation made by any real estate broker or person acting as such,
based on claims contrary to the foregoing representation and warranty.
 
17.          Notices. All notices to be given hereunder shall be given by
prepaid registered or certified mail, return receipt requested, or by nationally
recognized overnight mail service and addressed to the recipient party at its
address given on the first page or to such other address as such party may have
furnished in a notice given pursuant to this Section 17. Notices to Sublessor
shall be directed to the attention of Jeanne Vicari, Chief Financial Officer, at
the Premises prior to the Commencement Date and, after the Commencement Date, to
Centerview Partners Holdings LLC, 31 West 52nd Street, 22nd Floor, New York, New
York 10019, with a copy to Law Office of Jody E. Markman, PLLC, 1775 Broadway,
New York, New York 10019 Attn: Jody E. Markman, Esq., and notices to Sublessee
shall be directed to the attention of Timothy T. Taussig, Chief Operating
Officer, with a copy to Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, Attn: Alan Annex, Esq. All notices shall be deemed to have been
given upon receipt or rejection.
 
18.          Directory Listings. Subject to the terms and conditions of the
Master Lease, Sublessee will be entitled to directory and suite signage in
accordance with the terms and conditions of the Master Lease.

 
- 12 -

--------------------------------------------------------------------------------

 

19.          Eminent Domain. In the event that the Master Lease is terminated
pursuant to the terms of Article 16 of the Master Lease, this Agreement shall
terminate at the time that the Master Lease terminates. Provided Sublessee is
not in default of the terms and conditions of this Agreement, after notice and
beyond applicable cure periods, all compensation awarded or paid upon any total
or partial taking or conveyance of the Premises or other portions of the
Property shall be the sole property of Sublessee. Nothing herein contained shall
be construed to preclude Sublessee from prosecuting any claim for the value of
or damages to, or the cost of removal of Sublessee‘s personal property and
moving expenses.
 
20.           Damage or Destruction bv Fire. If the Premises or the Building of
which it forms a part are damaged or destroyed by fire or other casualty,
Sublessor shall have no obligation to rebuild or restore the Premises and no
liability whatsoever for loss of life, or injury to persons or property, or for
lost profits or loss of this Sublease should Master Landlord elect not to
rebuild or restore the Premises or any part of the Building of which it forms a
part. The rebuilding or restoration of the Premises and any abatement of rent,
if any, shall be determined in accordance with the terms and provisions of the
Master Lease. Sublessee hereby waives the provisions of Section 227 of the Real
Property Law and agrees that the provisions of this Section 20 shall govern and
control in lieu thereof.
 
21.          Estoppel Certificates and Subordination Documents. Sublessee shall
timely execute and deliver any estoppel certificate required to be given under
the Master Lease as incorporated herein, or any subordination or attornment
instrument required to be executed under the Master Lease, as incorporated
herein. Failure to do so shall be deemed a default under this Agreement.
 
22.          Utilities. Sublessor shall have no obligation to provide any
utilities to Sublessee or to the Premises. Sublessor makes no representations
about the availability or adequacy of such utilities. Sublessee shall be liable
for all taxes levied or assessed against any personal property or fixtures
placed in the Premises by Sublessee (expressly excluding the items listed on
Exhibit B hereto) and Sublessee‘s obligations with respect to the payment of
taxes pursuant to this Article 22 shall survive the expiration or earlier
termination of this Sublease. None of the Basic Rent or Additional Rent, nor any
of Sublessee‘s other obligations under any provisions of this Agreement, shall
be affected by any decrease in, interruption or failure of, or interference with
any utilities or services used, rendered or supplied to, upon or in connection
with the Premises by any cause whatsoever, except to the extent provided to the
tenant pursuant to the Master Lease.
 
23.          Limitation on Liability. Sublessee hereby agrees that no partner,
trustee, director, shareholder, officer, employee or agent of Sublessor shall
ever be personally liable for any damages, rent, costs, judgments, orders or
executions arising under or as a result of this Sublease. Sublessor hereby
agrees that no partner, trustee, director, shareholder, officer, employee or
agent of Sublessee shall ever be personally liable for any damages, rent, costs,
judgments, orders or executions arising under or as a result of this Sublease.


 
- 13 -

--------------------------------------------------------------------------------

 
 
24.          Miscellaneous. This Agreement contains the entire agreement of the
parties with respect to the transactions contemplated hereby, supersedes all
prior agreements or understandings with respect to the subject matter hereof,
and may not be changed or modified in any way unless such change or modification
is in writing and signed by the party to be bound. Neither Sublessor nor
Sublessee has made any representations or warranties with respect to this
Agreement except as herein expressly set forth. This Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective permitted successors and assigns. The headings in this Agreement are
for convenience only and shall not be used in construing the intention of the
parties. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
25.          No Offer to Lease. This Agreement shall not be binding until (a) it
shall have been executed and delivered by Sublessor and Sublessee, and (b)
Sublessor shall have received four duplicate original copies of this Sublease
fully executed by all parties hereto. Sublessee and Sublessor each acknowledge
that it is not relying on any warranty or representation not contained in this
Sublease.
 
26.           Estoppel: Sublessor‘s Performance Under Master Lease.

 
A.           Sublessor represents that (i) it has paid all rent and additional
rent due and payable pursuant to the Master Lease as of the date of this
Sublease, (ii) no event has occurred which is, or with the giving of notice or
passage of time, or both, will become, a condition of limitation under the
Master Lease, on the part of either Sublessor or the Master Landlord, (iii) it
is currently the tenant under the Master Lease, (iv) it has not received any
notices of default citing any defaults under the Master Lease which remain
uncured, and (v) the Master Lease, a copy of which is attached hereto as Exhibit
C, represents the entire agreement with respect to the Premises between the
Master Landlord and the Sublessor.

 
B.           Sublessor will duly observe and perform every term and condition of
the Master Lease to the extent that such term and condition is not provided in
this Sublease to be observed or performed by Sublessee. Sublessor shall not
enter into any modification or amendment to or of the Master Lease or take any
other action which results in the modification, surrender or cancellation of the
Master Lease without the prior written consent of Sublessee. Any modification,
amendment, agreement, surrender or cancellation made without such consent shall
have no effect on the rights or obligations of the Sublessee under this
Sublease.

 
27.          Master Landlord‘s Consent. A. Upon execution hereof, this Sublease
shall be delivered to the Master Landlord for its consent. Sublessor and
Sublessee expressly acknowledge that the Master Landlord‘s consent, reasonably
satisfactory to Sublessor and Sublessee, is a condition precedent to the
effectiveness of this Sublease. Sublessor and Sublessee agree to use reasonable
and diligent efforts to obtain the Master Landlord‘s consent hereto, and shall
execute and deliver such other and further instruments and/or deliver such
information as may reasonably be required to obtain the Master Landlord‘s
consent to the subleasing of the Premises to Sublessee. If, for any reason, the
Master Landlord‘s consent to this Sublease, reasonably satisfactory to Sublessee
or Sublessor, cannot be obtained within thirty (30) days after the date hereof,
Sublessee shall have the right, at any time after such thirtieth (30th) day, but
prior to the date upon which the consent of the Master Landlord is obtained, to
cancel this Sublease by serving written notice to the Sublessor and, in such
event, (i) the parties hereto shall be released, (ii) all sums paid by Sublessee
hereunder shall be returned to Sublessee and (iii) neither party hereto shall
have any further liability to the other arising out of this transaction.


 
- 14 -

--------------------------------------------------------------------------------

 
 
B.           Sublessor acknowledges and agrees that the Master Landlord‘s
consent to this Sublease shall not be acceptable to Sublessee unless such
consent provides (1) that rent due under this Sublease shall be payable directly
to Master Landlord in lieu of Sublessor; (2) that Sublessee shall have the right
to deal with Master Landlord directly on all matters that relate to the Premises
pursuant to the Master Lease; (3) a Master Landlord estoppel pursuant to section
13.6 of the Master Lease; and (4) for Master Landlord‘s waiver of subrogation
with respect to Sublessee.

 
28.           Governing Law. This Sublease shall be governed in all respects by
the laws of the State of New York.
 
[SIGNATURES ON NEXT PAGE]


 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 

 
SUBLESSOR:
 
Centerview Partners Holdings LLC
     
By:
/s/ Robert Pruzan  
Name: Robert Pruzan
 
Title: Member
     
SUBLESSEE:
 
Epoch Investment Partners, Inc.
     
By:
/s/ Timothy T. Taussig  
Name: TIMOTHY T. TAUSSIG
 
Title: PRESIDENT


 
- 16 -

--------------------------------------------------------------------------------

 
